internal_revenue_service number release date index number ---------------------------------- -------------------------------------------------- -------------------------------------------------- -------------------------------- in re ------------------------------------------------- ---------------------- ------------------------------------------------- ------------------------------- - department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-133561-03 date march trust legend ------------------------------------------ h ------------------ w --------------------- daughter ------------------ daughter ------------------------------------------------------------------------ trust ------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ dear ---------------- --------------------- ---------------- ----------------- -------------------------- ------------------ ------------------------- ----------------------- ----------------------------- ------------------------------------ ---------------------------------------------------- ----------- ------------ ------------ ----------- date date date date date date date attorney accounting firm law firm a b c d plr - this is in response to your letter dated date and subsequent correspondence submitted on behalf of h’s estate requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt and non-exempt trust to make reverse qualified_terminable_interest_property qtip elections with respect to two trusts and to allocate h’s generation-skipping_transfer gst_exemption to one of those trusts and the gst exempt portion of the other trust the facts and representations submitted are summarized as follows on date h and w created trust a revocable_trust trust was amended and restated in its entirety on date on date h created trust an irrevocable_life_insurance_trust h transferred his interest in four insurance policies to trust h died within three years after the transfer of the insurance policies to trust h died on date survived by w and two children daughter and daughter the current trustees of trust and trust are daughter and daughter under the terms of trust upon h’s death trust is to be divided into four separate trusts including a qtip_trust intended to qualify for the marital_deduction under sec_2056 of the internal_revenue_code w is to receive all the income of the qtip_trust payable at least annually for her lifetime trustees may also make discretionary payments of principal for the health medical and educational needs and support and maintenance of w upon w’s death any accrued or undistributed_net_income of qtip_trust shall be distributed in the manner and to the persons including w’s estate or creditors as w appoints by specific reference to this power in w’s last will upon w’s death the qtip_trust principal is to be distributed to the trustees of trust to be held administered and distributed according to the terms of trust under the terms of trust upon h’s death if h is survived by w a portion of trust 2’s assets w’s share shall be held in trust for w all of w’s share’s net_income is to be paid annually to w trustees may also make discretionary payments of principal for the health medical and educational needs and support and maintenance of w moreover no person shall have the right to appoint property of w’s share to any person other than w for the remainder of w’s lifetime trust provides that the trustees have the authority to make a qtip_election for trust property after both h’s and w’s death the trustees are to divide w’s share into two equal shares to be known as the daughter share and daughter share the daughter share shall be distributed outright and free of trust to daughter if daughter does not survive w then her share shall be allocated to her issue if daughter does not have surviving issue then her share shall be added to the daughter share plr - paragraph of trust provides that in allocating h’s gst_exemption the trust and trust provide the trustees with the authority to make a reverse the daughter share shall be added to and held in trust for the remainder of daughter 2’s life in daughter trust under the terms of trust daughter shall have a limited power to appoint any portion of the daughter trust’s estate for the benefit of daughter 2’s issue upon daughter 2’s death the trustees shall distribute any remaining assets of the daughter trust pursuant to daughter 2’s exercise of the limited_power_of_appointment if daughter fails to exercise the limited_power_of_appointment the assets shall be allocated to daughter 2’s issue by right of representation if daughter has no issue then living the remaining assets shall be allocated to h’s issue then living by right of representation qtip_election on the form_706 united_states estate and generation-skipping_transfer_tax return for h’s estate trustees may include or exclude any property of which h is the transferor for generation- skipping purposes including property transferred before h’s death the trustees may base the decision on prior transfers gift_tax returns and other information the allocations need not proportionately equally or in any other manner benefit the various transferees or beneficiaries another’s gst_exemption is allocated to property of a_trust under this document or to the exempt portion of that trust and the trust results in a generation-skipping inclusion_ratio other than zero then the trustees must immediately create two separate trusts so each has a generation-skipping inclusion_ratio of either zero the exempt portion or one the nonexempt_portion the trustees do this by allocating to a nonexempt trust the minimum amount of property needed to create that trust with an inclusion_ratio of one while leaving an exempt trust with a zero inclusion_ratio paragraph of trust further provides in part if any of h’s gst_exemption or upon h’s death w was appointed as executor of h’s will w also became the sole successor trustee of trust w engaged accounting firm and attorney to advise her in federal gift estate and generation-skipping_transfer_tax matters and to prepare the form_706 for h’s estate attorney was a long time advisor of h and w and had done their estate_tax planning the form_706 for h’s estate was filed late on date w as executor divided trust into four trusts including a qtip_trust qtip_trust on the form_706 an election was made to treat property held in qtip_trust and fractional portion of trust that was includible in h’s gross_estate qtip_trust as qualified terminal interest property under sec_2056 on schedule r generation-skipping_transfer_tax of form_706 the executor reported that none of h’s allowable gst_exemption had been plr - allocated to h's lifetime transfers and the maximum allowable gst_exemption was still available for allocation schedule r reflected an allocation of dollar_figurea of h’s available gst_exemption to the credit_shelter_trust decedent’s trust and an incorrect allocation of dollar_figureb of h’s available gst_exemption to the daughter trust it is represented that the correct amount transferred to the daughter trust is dollar_figurec and the overallocation of dollar_figured is void under sec_26_2632-1 of the generation-skipping_transfer_tax regulations it is also represented that w relied on accounting firm and attorney to advise w in the preparation of the return and accounting firm and attorney failed to make or advise w to make the reverse qtip elections with respect to the two qtip trusts w died on date daughter and daughter were duly appointed as successor co-executors of h’s will and co-executors of w’s will daughter and daughter engaged law firm and accounting firm to advise them in federal gift estate and generation-skipping_transfer_tax matters and to prepare the form_706 for w’s estate the form_706 for w’s estate was timely filed on date however while reviewing the form_706 for h’s estate law firm discovered that the reverse qtip elections had not been made on h’s form_706 with respect to the qtip trusts that h’s remaining gst_exemption had not been allocated to those trusts and that the gst exempt portion of trust had not been bifurcated from the gst non-exempt portion of trust you are requesting an extension of time under sec_301_9100-3 to sever trust into gst exempt and non-exempt trusts to make reverse qtip elections pursuant to sec_2652 with respect to qtip_trust and the gst exempt portion of qtip_trust and to allocate h’s remaining gst_exemption to qtip_trust and the gst exempt portion of qtip_trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 disallows this deduction where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail plr - sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_2044 provides that the value of the gross_estate shall include the value of any property to which sec_2044 applies in which the decedent had a qualifying_income_interest_for_life sec_2044 provides in relevant part that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 sec_2044 provides that for purposes of chapter and chapter property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent sec_2652 provides that for purposes of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for purposes of plr - this chapter as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor sec_26_2654-1 provides that an individual's gst_exemption under sec_2632 may be allocated to the separate trusts created pursuant to this section at the discretion of the executor or trustee sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 defines the term applicable_rate with respect to any gst as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess if any of over the applicable_fraction sec_2642 provides in part that the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable plr - sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides in part that except as otherwise provided in sec_26_2632-1 an allocation of a decedent’s unused gst_exemption by the executor of the decedent’s estate is made on the appropriate united_states estate and generation-skipping_transfer_tax return form_706 or form 706na filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted the due_date an allocation of gst_exemption with respect to property included in the gross_estate of a decedent is effective as of the date of death sec_2642 provides that if property is transferred as a result of the death of the transferor the value of such property for purposes of a shall be its value as finally determined for purposes of chapter except that if the requirements prescribed by the secretary respecting allocation of post-death changes in value are not met the value of such property shall be determined as of the time of the distribution concerned sec_2642 provides that any allocation to property transferred as a result of the death of the transferor shall be effective on and after the date of the death of the transferor sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an plr - allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides in pertinent part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of section requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief as a result of the qtip_election made on h's form_706 the property of qtip_trust and qtip_trust is includible in w’s gross_estate pursuant to sec_2044 accordingly w is considered the transferor of the property for gst tax purposes and h’s remaining gst_exemption may not be allocated to the assets of these trusts however if qtip_trust is severed into two portions and reverse qtip elections under sec_2652 are made with respect to qtip_trust and the gst exempt portion of qtip_trust h will be treated as the transferor of the qtip_trust trust assets and the gst exempt portion of qtip_trust plr - based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted to sever trust into the gst exempt trust and the gst non-exempt trust pursuant to paragraphs and of trust to make reverse qtip elections with respect to qtip_trust and the gst exempt portion of qtip_trust and to allocate h’s remaining gst_exemption to qtip_trust and the gst exempt portion of qtip_trust the reverse qtip elections and the gst_exemption allocations should be made on supplemental form_706 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter ------------------------------------------------------------------- plr - cc -------------------------------------------------------------------------------- ----------------------------------------------------------- ----------------------------------------- cc
